DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims a method of manufacturing a carbon fiber as recited in claims 3, 10, 13 and 16.
The closest prior art, Uranov et al., RU 2523483, teaches a fullerene-containing soot solution [containing C60 and C70 fullerenes] dispersed in toluene wherein a carbon fiber is immersed in the solution for 24 hours and then the carbon fiber is extracted from the solution by decantation of the solution followed by drying the carbon fiber.  Uranov fails to teach or suggest that the fullerene mixture contains 50% by mass to 90% by mass of C60 and 10% by mass to 50% by mass of C70.  Additionally, Uranov fails to teach or suggest that the total concentration of the fullerenes C60 and C70 in the fullerene solution is 1 ppm by mass to 1000 ppm by mass.  The closest prior art fails to teach or suggest the use of an alkyl halide as the organic solvent.  Uranov fails to teach or suggest a temperature of the solution during the immersing of the material carbon fiber is 10 °C to 60 °C.

	In summary,  3,7-8 and 10-18 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786